Case 2:18-cv-06400-KM-CLW Document 103 Filed 04/09/21 Page 1 of 6 PageID: 2615




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


 GREGORY LEVINE,

                 Plaintiff,

 v.                                                 Civ. No. 18-6400 (KM) (CLW)

 BANC ALT LLC D/B/A CHECK PROS                                 OPINION
 AND BRUNSWICK BANK & TRUST
 COMPANY,

                 Defendants.



 KEVIN MCNULTY, U.S.D.J.:
           This matter comes before the Court on the motion (DE 91) of defendant
 Banc Alt LLC d/b/a Check Pros (“Check Pros”) for entry of judgment under
 Rule 54(b). For the reasons set forth below, the motion is DENIED.


      I.      Background 1
           As I write for the parties, this opinion assumes familiarity with the facts
 of the case. On October 3, 2019, I granted summary judgment in this matter
 on Counts 1 and 3, common law conversion claims, as superfluous. DE 64. I
 also dismissed Counts 3 and 4 against Brunswick Bank & Trust Company
 (“Brunswick Bank”). Id. The case therefore proceeded only on Count 2 (a UCC
 claim) against Check Pros. On April 8, 2020 I denied reconsideration of the


 1      For ease of reference, certain key items from the record will be abbreviated as
 follows:
                 “DE_”               =     Docket Entry in this Case
                 “Check Pros Brf.”   =     Brief in Support of Banc Alt’s Motion for
                                           Rule 54(b) Certification (DE 91-8)
                 “Pl. Brf.”          =     Memorandum of Law in Opposition to Banc
                                           Alt’s Motion (DE 97)
                 “Check Pros Reply” =      Reply Memorandum of Law (DE 98)

                                             1
Case 2:18-cv-06400-KM-CLW Document 103 Filed 04/09/21 Page 2 of 6 PageID: 2616




 summary judgment opinion. DE 73. Unusually, Check Pros moves for entry of
 judgment under Rule 54(b) as to its codefendant, Brunswick Bank. DE 91.
 Counsel for Brunswick Bank, however, has filed a letter stating that Brunswick
 Bank “joins-in” in the 54(b) motion for the reasons set forth in the motion. DE
 94

      II.      Discussion
 Federal Rule 54(b) provides:

            When an action presents more than one claim for relief—whether
            as a claim, counterclaim, crossclaim, or third-party claims—or
            when multiple parties are involved, the court may direct entry of a
            final judgment as to one or more, but fewer than all, claims or
            parties only if the court expressly determines that there is no just
            reason for delay.

 Fed. R. Civ. P. 54(b). “Certification under Rule 54(b) is the exception, not the
 norm.” Indivior Inc. v. Dr. Reddy’s Labs. S.A., 2020 WL 4932547 at *11 (D.N.J.
 Aug. 24, 2020). When “the adjudicated and unadjudicated claims share
 significant similarities, such as involving the same parties, the same legal
 issues, or the same evidence, Rule 54(b) certification is disfavored,” id. at 12,
 and “should be used only in the infrequent harsh case as an instrument for the
 improved administration of justice.” Id. at 11. Thus, “‘[n]ot all final judgments
 on individual claims should be immediately appealable, even if they are in
 some sense separable from the remaining unresolved claims. The function of
 the district court under the Rule is to act as a ‘dispatcher.’ It is left to the
 sound judicial discretion of the district court to determine’ when an action may
 be certified as final.” Id. (quoting Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S.
 1, 8–9 (1980)).
            The first step under the rule is to determine whether I am confronted
 with a “judgment” that is “final” with respect to one of the claims in the case.
 The decision must be “a ‘judgment’ in the sense that it is a decision upon a
 cognizable claim for relief, and it must be ‘final’ in the sense that it is ‘an
 ultimate disposition of an individual claim entered in the course of a multiple


                                              2
Case 2:18-cv-06400-KM-CLW Document 103 Filed 04/09/21 Page 3 of 6 PageID: 2617




 claims action.’” Skoorka v. Keen University, 2014 WL 59744 at *3 (D.N.J. Jan.
 6, 2014) (quoting Curtiss-Wright, 446 U.S. at 8–9). The present motion concerns
 the claims against Brunswick Bank. I granted summary judgment with
 prejudice on all claims against that party. DE 64, 65. AS to Brunswick, then,
 that judgment is final, and Levine does not dispute this. Pl. Brf. at 10.
        The second step is to determine whether there is no “just reason for
 delay” in entering partial judgment. Elliott v. Archdiocese of New York, 682 F.3d
 213, 220 (3d Cir. 2012). This requirement “is not merely formalistic,” id., but
 rather depends on an evaluation of the following factors:
       (1) the relationship between the adjudicated and unadjudicated
           claims;
       (2) the possibility that the need for review might or might not be
           mooted by future developments in the district court;
       (3) the possibility that the reviewing court might be obliged to
           consider the same issue a second time;
       (4) the presence or absence of a claim or counterclaim which could
           result in set-off against the judgment sought to be made final;
       (5) miscellaneous factors such as delay, economic and solvency
           considerations, shortening the time of trial, frivolity of
           competing claims, expense, and the like.

 Berckeley Inv. Grp., Ltd. v. Colkitt, 455 F.3d 195, 203 (3d Cir. 2006).
             a. Factor One
       The first factor considers the relationship between the adjudicated and
 unadjudicated claims. “Where the adjudicated and unadjudicated claims share
 significant similarities, such as involving the same parties, the same legal
 issues, or the same evidence, Rule 54(b) certification is disfavored.” Indivior,
 2020 WL 4932547 at *12 (quoting Ortho-McNeil Pharm., Inc. v. Kali Labs, Inc.,
 2007 WL 1814080 at *3 (D.N.J. June 20, 2007)). Levine brought identical
 claims against both Check Pros and Brunswick Bank for common law
 conversion and statutory conversion under the UCC. The claims against
 Brunswick Bank therefore involve the same basic facts and evidence as the
 remaining claim against Check Pros. While the two entities played different
 roles in the transaction, the close relationship between the adjudicated and
 unadjudicated claims in this instance counsels against certification. See

                                          3
Case 2:18-cv-06400-KM-CLW Document 103 Filed 04/09/21 Page 4 of 6 PageID: 2618




 Amboy Bancorporation v. Jenkens & Gilchrist, No. CIV.A.02-CV-5410(DMC,
 2009 WL 4117355, at *2 (D.N.J. Nov. 18, 2009) (“[W]hen pending claims share
 supporting facts with those claims for which a party seeks certification,
 certification for review is inappropriate because it may potentially result in the
 inefficient use of the reviewing courts’ resources.”); Advanced Orthopedics And
 Sports Med. Inst. v. Int'l Union of Operating Engineers, No. 3:19-CV-5076-BRM-
 ZNQ, 2020 WL 4345301, at *6 (D.N.J. July 29, 2020) (denying Rule 54(b)
 certification where “there exists a direct relationship between the remaining
 three unadjudicated claims and the adjudicated, dismissed claim, as they all
 rely largely on the same set of facts”) (citing Amboy Bancorporation).

              b. Factor Two
       Under the second factor, I consider the possibility that the need for
 review might or might not be mooted by future developments in the district
 court. To do so, I ask whether “resolution of additional issues . . . would reach
 back to alter or moot the rulings made thus far as to the [decision here].”
 Indivior, 2020 WL 4932547 at *13. The Third Circuit counsels against Rule 54
 certification where “the entire recovery the plaintiff originally sought still [can
 be] awarded under the remaining count[s].” Advanced Orthopedics And Sports
 Med. Inst. v. Int'l Union of Operating Engineers, No. 3:19-CV-5076-BRM-ZNQ,
 2020 WL 4345301, at *4 (D.N.J. July 29, 2020) (quoting Gerardi v. Pelullo, 16
 F. 3d 1363, 1372 (3d Cir. 1994)). Here, Levine has the potential to recover fully
 from Check Pros, which would moot the need to appeal the judgment as to
 Brunswick Bank. This factor therefore also counsels against certification.

              c. Factors Three and Four
       The third and fourth factor require me to consider the possibility that the
 reviewing court might be obliged to consider the same issue a second time and
 the presence or absence of a claim or counterclaim which could result in set-off
 against the judgment sought to be made final. It is possible the Third Circuit
 could conduct an analysis of the Brunswick Bank claims which implicates
 questions of law relevant to the Check Pros claim. On the other hand, the

                                           4
Case 2:18-cv-06400-KM-CLW Document 103 Filed 04/09/21 Page 5 of 6 PageID: 2619




 Brunswick Bank analysis is somewhat peculiar to its role in the transaction.
 The Circuit may be able to review the Brunswick Bank claim, and later review
 the Check Pros claim, without having to consider the same issues. This factor
 thus comes out to be neutral. As to the fourth factor, there are no claims or
 counterclaims to weigh against certification. Check Pros Brf. at 6; Pl. Brf. at 21.

             d. Factor Five
       Finally, I consider miscellaneous factors such as delay, economic
 and solvency considerations, shortening the time of trial, frivolity of
 competing claims, expense, and the like. “[A] district court must take into
 account judicial administrative interests as well as the equities involved”
 when evaluating motions under Rule 54(b). Curtiss-Wright, 446 U.S. at 8.
 Such considerations are required in order to “preserve[] the historic
 federal policy against piecemeal appeals.” Id. (quoting at Sears, Roebuck
 & Co. v. Mackey, 351 U.S. 427, 438 (1956)); see also Amboy
 Bancorporation v. Jenkens & Gilchrist, 2009 WL 4117355 at *2 (D.N.J.
 Nov. 18, 2009) (noting that courts will decline Rule 54(b) requests when
 it would be an “inefficient use of the reviewing courts’ resources”). Thus,
 “[t]he foremost reason for delay[ing immediate appeal] is that the costs,
 in time and judicial economy, of appeal greatly outweigh the prospect of
 a successful appeal.” Zavala, 2007 WL 1134110 at *4.
       Check Pros points to the escrow account in which Brunswick Bank
 is holding the disputed amount, and expresses concern that a potential
 appeal will be used as leverage in settlement discussions. Check Pros
 Brf. at 7. This consideration, however, does not justify overriding the
 policy against Rule 54(b) certification, and that an appeal could be used
 in a settlement discussion does not appear to be unique to this litigation.
       This is not an exceptional case justifying certification under Rule
 54(b), and, in light of the factors addressed above, I will deny the




                                          5
Case 2:18-cv-06400-KM-CLW Document 103 Filed 04/09/21 Page 6 of 6 PageID: 2620




 motion. 2 If there is any error in my disposition of the case as to
 Brunswick, it can await any appeal from a final decision in the case.

    III.   Conclusion
       The Rule 54(b) motion (DE 91) of Banc Alt LLC d/b/a Check Pros is
 denied. An appropriate order follows.


 Dated: April 9, 2021


                                         /s/ Kevin McNulty
                                         ____________________________________
                                         Kevin McNulty
                                         United States District Judge




       2 Levine argues that Check Pros does not have the ability to move for entry of

 judgment under Rule 54(b), because it neither asserted the claim nor is the party
 against whom it was asserted. Pl. Brf. at 6. I need not address this issue, as I have
 denied the motion. And, as noted above, Brunswick joined in the motion.
                                            6
